                    Case 1:19-cr-00677-LTS Document 66
                                                    65 Filed 09/09/20
                                                             09/08/20 Page 1 of 1
                                                    U.S. Department of Justice
          [Type text]
                                                                                   United States Attorney
                                                                                   Southern District of New York

                                                                                   The Silvio J. Mollo Building
                                                                                   One Saint Andrew’s Plaza
                                                                                   New York, New York 10007


                                                                                    September 8, 2020

          The Honorable Laura Taylor Swain
                                                                                                    MEMO ENDORSED
          United States District Judge
          United States Courthouse
          500 Pearl Street, Chambers 1640
          New York, NY 10007

                     Re:        United States v. Jalen Dominguez and Armando Barbier, 19 Cr. 677 (LTS)

          Dear Judge Swain:

                  The Government writes to respectfully request an adjournment of the next status
          conference in the above-captioned case, currently scheduled for September 11, 2020. The
          Government consulted with defense counsel for each defendant, who consent to the adjournment.
          The Government has extended plea offers to each of the remaining defendants and understands
          from conversations with defense counsel for each defendant that the defendants intend to accept
          the offers. Accordingly, the parties ask the Court to schedule change of plea conferences for each
          defendant. Counsel for Mr. Dominguez is available any date in October with the exception of the
          mornings of October 5, 9, and 27. Counsel for Mr. Barbier are available on October 9, 16, 23, and
          30. The Government can be available any date in October. The parties are continuing to confer
          on the method by which the conferences can proceed and will update the Court in advance of any
          scheduled dates.

                  Accordingly, the Government respectfully requests that time be excluded under the Speedy
          Trial Act between September 11, 2020 through the next scheduled conferences, because the “ends
          of justice served by the granting of such continuance outweigh the best interests of the public and
          the defendant in a speedy trial.” 18 U.S.C. § 3161(h)(7)(A). The Government consulted with
          defense counsel for each defendant, who do not object to the exclusion of time.

The application is granted. The conference for Mr. Dominguez is             Respectfully submitted,
adjourned to October 6, 2020, at 12:00 p.m. The conference for Mr.
Barbier is adjourned to October 23, 2020, at 9:00 a.m. The Court
finds pursuant to 18 U.S.C. §3161(h)(7)(A) that the ends of justice         AUDREY STRAUSS
served by an exclusion of the time from today’s date through October        Acting United States Attorney
23, 2020, outweigh the best interests of the public and the defendants
in a speedy trial for the reasons stated above.

SO ORDERED.
Dated: 9/9/2020
                                                                         by: _/s/Elizabeth A. Espinosa _____
                                                                             Elizabeth A. Espinosa
_/s/ Laura Taylor Swain                                                      Assistant United States Attorney
Laura Taylor Swain, USDJ
                                                                             (212) 637-2216
